In an action for divorce, defendant appeals from an order of the Supreme Court, Nassau County, dated June 3, 1976, which denied his motion to dismiss that part of the complaint which seeks a judgment for arrears of alimony and child support due under a prior judgment of separation. Order affirmed, with $50 costs and disbursements. In the instant case, the parties spent their entire married life together in this State prior to the judgment of separation. The support provisions of that judgment accrued under the laws of this State. Personal jurisdiction over the defendant was properly acquired pursuant to CPLR 302 (subd [b]), which may be given retroactive effect because of the prior judgment of separation (see Lieb v Lieb, 53 AD2d 67). There has been no showing by the defendant husband that he justifiably relied upon the then existing law (see Simonson v International Bank, 14 NY2d 281). Because the support provisions of the judgment of separation accrued under the laws of this State, the trial court may entertain the application for an award of arrears for alimony and child support (see Domestic Relations Law, § 236). Margett, Acting P. J., Rabin, Hawkins and Mollen, JJ., concur.